Order entered November 19, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01237-CV

           IN THE INTEREST OF E.A.E., E.E.E., AND E.J.E., CHILDREN

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-55549-2014

                                         ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE